Citation Nr: 1626742	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  12-27 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent prior to April 6, 2015, and a rating in excess of 70 percent from April 6, 2015, for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on unemployability (TDIU) due to service-connected PTSD, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1999 to September 2005.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2012 rating decision in which the RO continued a 50 percent rating for the Veteran's PTSD.  In May 2012, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2012.  In January 2013, the RO issued a supplemental SOC (SSOC).

The Veteran was scheduled for a video-conference hearing in July 2013, however in a June 2013 letter, the RO informed the Veteran that his hearing had to be rescheduled due to a scheduling conflict.  In an August 2013 letter, the Veteran was informed that his hearing was rescheduled for October 2013.  However, for reasons that are not clear, the hearing was postponed, and an October 2013 letter informed the Veteran that his hearing was scheduled for December 2013.  In December 2013, the Veteran failed to report to his scheduled video-conference hearing.  In a December 2013 Statement in Support of Claim (VA Form 21-4138), the Veteran's representative indicated that due to unforeseeable reasons, the Veteran was unable to attend the scheduled hearing.  There was no request for a new hearing; instead, the representative requested that the Veteran's case be decided based on the evidence of record.

In October 2015, based upon evidence added to the claims file since the RO's last adjudication in January 2013-specifically, an April 2015 letter/PTSD assessment attached to an April 2015 PTSD Disability Benefits Questionnaire (DBQ), F.S., a VA psychologist, indicated that the Veteran was homeless, unable to hold a job, and unable to work at the present time due to his PTSD-the Board expanded the appeal to include the matter of entitlement to a TDIU due to PTSD, to include on an extra-schedular basis(consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009)).  At that time, the Board remanded the claims for an increased rating for PTSD and for a TDIU to the agency of original jurisdiction (AOJ), for further action, to include development and adjudication.  

On remand, in a March 2016 rating decision, the AOJ partially granted the Veteran's claim for an increased rating for his service-connected PTSD, assigning a higher 70 percent rating, effective April 6, 2015 (the date of F.S.'s letter/PTSD assessment).  However, as higher ratings are available before and after that date, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim involving evaluation of PTSD has now been characterized to encompass the staged ratings assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007), AB v. Brown, 6 Vet. App. 35 (1993).

In a March 2016 supplemental SOC (SSOC), the AOJ continued a 50 percent rating prior to April 6, 2015, and a 70 percent rating from April 6, 2015, for PTSD, as well as denied a TDIU.  In response to the March 2016 SSOC, the Veteran asserted, in part, that the effective date of the higher 70 percent rating for his PTSD should go back to 2013, when he first reported a worsening of his PTSD.  The Board notes, however, that such matter is encompassed within the claim for a rating in excess of 50 percent prior to that date.  The Veteran also requested an additional 30 days to gather evidence.  Although no ruling on that request has been made, the Veteran will have ample opportunity to submit additional evidence and/or argument in support of these claims on remand (addressed below).

As noted in the prior remand, the Veteran was previously represented by The American Legion (as reflected in a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, filed in May 2012).  In June 2015, the Veteran appointed Disabled American Veteran (DAV) (as reflected in a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, filed in June 2015).  The Board has recognized the change in representation.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA, paperless, electronic claims processing systems.

Also, this appeal has been advanced on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).

For the reasons expressed below, the claims on appeal are, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

Pursuant to the Board's October 2015 remand, the AOJ sent the Veteran a letter providing him the opportunity to file a formal application for a TDIU and provide additional information in support of a TDIU.  In this letter, the AOJ stated that  a VA examination in connection with the  claim.  A compensation and pension (C&P) exam inquiry report reveals that a request for a VA PTSD examination to evaluate the current level of severity of the Veteran's PTSD was initiated on October 2015.  The request also asked for comment on the effect of the Veteran's PTSD on his ability to function in an occupational environment and description of any identified functional limitations.  An October 2015 VA treatment note shows that the Veteran was scheduled for an examination in November 2015, for which the VA medical center (VAMC) mailed an appointment letter and left a reminder message on the Veteran's voicemail.

However, a November 2015 Report of General Information (VA Form 27-0820) document a telephone contact with the Veteran indicating the following: "veteran missed his C&P appts in support of his appeal" and "please reschedule, thank you."  Following this contact, the examination was not rescheduled and the AOJ readjudicated the claims, with no mention of the "missed" VA PTSD examination that was scheduled in November 2015, and recertified the claims to the Board.  Although the Board did not instruct the AOJ to schedule an examination or obtain a medical opinion in its October 2015 remand, the Board did direct the AOJ to undertake and complete any additional notification and/or development action deemed warranted prior to adjudicating the matters on appeal.  Here, the AOJ deemed a VA examination was necessary, but did not complete such action.  Moreover, the circumstances surrounding the "missed" VA PTSD examination and the response to "reschedule" are unclear.

The Board acknowledges that a PTSD DBQ and accompanying letter/PTSD assessment, completed and submitted in April 2015 by the Veteran's VA treating psychologist, includes comment on  the impact of the Veteran's PTSD on his employability.  In this regard, the psychologist stated that the Veteran's difficulties associated with PTSD "leave him unable to hold a job and he is homeless and unable to work at the time of this assessment" (emphasis added).  However at another point, the psychologist also stated, somewhat inconsistently, that the Veteran's PTSD has "led to his loss of employment, more severe marital problems, and a decreased ability to work" (emphasis added).  

Notably, the does not otherwise include competent evidence explicitly addressing the  functional effects of the Veteran's PTSD on his ability to perform the mental acts required for substantially gainful employment.   The Board recognizes that the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical question, but rather a determination that must be made by an adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (interpreting 38 C.F.R. § 4.16(a)).  However, as medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity (38 C.F.R. § 4.10 (2015); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013)), further medical findings as to the functional effects of the Veteran's PTSD would be helpful in resolving the claim for a TDIU.

Accordingly, the AOJ should arrange for the Veteran to undergo another VA PTSD examination by an appropriate mental health professional-preferably, a psychiatrist or psychologist.  The Board emphasizes, however,  that the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1989).  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of his claims-to include the claim for a TDIU, which is considered a claim for increase.  See 38 C.F.R. § 3.655(b) (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, the notice(s) of examination-sent to him by the pertinent medical facility.

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records which may be relevant to both claims on appeal.

A May 2015 VA treatment record indicates that the Veteran has participated in Compensated Work Therapy (CWT), a VA Vocational Rehabilitation program.  Evidence contained in a vocational rehabilitation folder may be relevant to these claims, particularly, the issue of entitlement to a TDIU.  Hence, the AOJ should associate with the claims file any such folder or relevant records.

The claims file also reflects that the Veteran has been treated at facilities in the  Southeast Louisiana Health Care System (HCS), and that records from these facilities dated through October 2015 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the Southeast Louisiana HCS all pertinent, outstanding records of mental health evaluation and/or treatment of the Veteran dated since October 2015, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2015) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

Also, specific to the claim for a TDIU, the Board notes that the Veteran's employment history is not clear.  A review of the evidence of record indicates that the Veteran, for the most part, had been unemployed since 2011.  However, in an April 2016 Statement in Support of Claim (VA Form 21-4138), the Veteran indicated that he worked as a tower technician, but lost the job in March 2015, and that he had to change jobs due to his mental condition over three times since 2012.  Given the above, the Board finds that additional information is needed to clarify the Veteran's employment history.  As such, the AOJ should provide the Veteran another VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and request that he provide a more complete description of employment history since December 2011 than previously provided.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal.  The AOJ's adjudication of the claim for higher ratings should include consideration of whether any, or any further, "staged rating" of the disability is appropriate.


Accordingly, these matters are hereby REMANDED for the following action:

1.  Send to the Veteran a VA Form 21-8940, to enable him to file a formal application for a TDIU due to service-connected PTSD.  Specifically request a more complete description of employment history since December 2011 than previously provided.

2.  Associate any existing VA Vocational Rehabilitation folder or pertinent records with the claims file (in VBMS and Virtual VA).

3.  Obtain from the Southeast Louisiana HCS all outstanding, pertinent records of mental health evaluation and/or treatment of the Veteran since October 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

4.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that are not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) medical records and employment records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

5.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

6.  After all records and/or responses received are associated with the claims file, arrange for the Veteran to undergo VA examination  by an appropriate mental health professional-preferably, a psychiatrist or psychologist-for evaluation of his service-connected PTSD.

The contents of the entire, electronic claims file, (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available designated individual,  and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  

Based on examination of the Veteran, and full consideration of the record, the examiner should fully describe the functional effects of the Veteran's PTSD on his activities of daily living, to include employment. Specifically, the examiner should comment on the functional effects of the disability on the Veteran's ability to perform the mental acts required for substantially gainful employment.

In particular, the examiner should describe what types of employment activities would be limited because of the service-connected disability, what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent.

In addressing the above, the examiner must consider and discuss all pertinent medical and other objective evidence, and all lay assertions   In doing so, the  examiner may consider the impact/significance of associated medications (if any), as well as the Veteran's education and workplace skills, but not the Veteran's age or distinguishable impairment from any nonservice-connected disorder(s). 

If the Veteran is considered unemployable due to PTSD, the examiner should indicate the approximate date such unemployability began. 

Complete, clearly-stated rationale for the conclusions reached must be provided.

7.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file (a) copy(ies) of any correspondence referencing the date and time of the examination-preferably, the notice(s) of examination-sent to him by the pertinent VA medical facility.

8.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

9.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claims on appeal, apply the provisions of 3.655(b), as appropriate.
Otherwise, adjudicate each claim in light of all pertinent evidence (to particularly include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority (to include, for the higher ratings claim, whether any, or any further, staged rating is warranted).

10.  If any  benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 




(West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


